           Case 7:20-cv-00026 Document 38 Filed on 05/19/21 in TXSD Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      MCALLEN DIVISION

    UNITED STATES OF AMERICA                             §
                                                         §
                                Plaintiff,               §
                                                         §
    v.                                                   §           CASE NO. 7:20-CV-026
                                                         §
    1.8946 ACRES OF LAND, MORE OR                        §
    LESS, SITUATE IN STARR COUNTY,                       §
    STATE OF TEXAS; MAURO R.                             §
    GARCIA, JR., ET AL.                                  §
                                                         §
                              Defendants.                §


     JOINT STIPULATION OF DISMISSAL AND AGREEMENT TO DISBURSE FUNDS
                       UNDER FED. R. CIV. P. 71.1(i)(1)(B)


            Plaintiff and Defendants file this stipulation of dismissal and agreement to disburse funds

under Fed. R. Civ. P. 71.l (i)( l)(B).

                                             I.    INTRODUCTION

         1. Plaintiff is the United States of America (“Plaintiff”); named interested party and purported

            property owners are Mauro R. Garcia, Jr. and Olga Yolanda Garcia. ("Defendants").

         2. On January 28, 2020, Plaintiff filed a Declaration of Taking (“Declaration”) 1 and

            Complaint 2 in Condemnation for a twelve (12) month temporary easement for real property

            identified as Tract No. RGV-RGC 5077 (hereinafter referred to as the “Property”). The

            interest and property are more particularly described in Schedules “C”, “D”, and “E” of the

            Declaration. 3



1
  Dkt No. 2.
2
  Dkt No. 1.
3
  Dkt No. 2.
                                                     Page 1 of 4
                             Joint Stipulation Of Dismissal And Agreement To Disburse
                                      Funds Under Fed. R. Civ. P. 71.1(I)(1)(B)
         Case 7:20-cv-00026 Document 38 Filed on 05/19/21 in TXSD Page 2 of 4




      3. On February 18, 2021, Plaintiff deposited one hundred and 00/100 dollars ($100.00) into

           the Registry of the Court as estimated just compensation for the right of entry. 4 Pursuant

           to 40 U.S.C. § 3 I 14 (b)( l ), the filing and the deposit immediately vested title to the

           acquired property in the United States.

                                             II.      DISMISSAL

      4. The Plaintiff, United States of America, and the Defendant, Mauro R. Garcia, Jr., pursuant

           to Fed. R. Civ. P. 71.1(i)(1)(B), stipulate to the dismissal of this case, without prejudice,

           each party to bear their own cost.

                                         III.      DISBURSEMENT

      5. Plaintiff respectfully moves this Court to disburse the funds deposited in the Registry of

           the Court. On March 19, 2020, Plaintiff deposited one hundred and 00/100 dollars

           ($100.00) into the Registry of the Court as estimated just compensation for the for the

           taking of the Estate in Schedule E of the Declaration of Taking. 5

      6. The Plaintiff and the Defendant respectfully move this Court to disburse the sum remaining

           in the Registry of the Court, one hundred and 00/100 dollars ($100.00), plus any accrued

           interest thereon, payable to the order of “F&A Officer, USAED, Fort Worth.” The United

           States also respectfully request that the check reference Tract No. RGV-RGC 5077.




4
    Dkt No. 7-1.
5
    Id.
                                                    Page 2 of 4
                            Joint Stipulation Of Dismissal And Agreement To Disburse
                                     Funds Under Fed. R. Civ. P. 71.1(I)(1)(B)
    Case 7:20-cv-00026 Document 38 Filed on 05/19/21 in TXSD Page 3 of 4




AGREED TO AS TO FORM AND SUBSTANCE:

FOR DEFENDANT, MAURO R. GARCIA, JR.:                     FOR PLAINTIFF:

KEVIN M. SANCHEZ                                         JENNIFER B. LOWERY
                                                         Acting United States Attorney
s/ Kevin M. Sanchez________ by permission                Southern District of Texas
KEVIN M. SANCHEZ

                                                 By:     s/ Alexander N. DerGarabedian__________
                                                         ALEXANDER N. DERGARABEDIAN
                                                         Assistant United States Attorney
                                                         Southern District of Texas No. 3381593
                                                         New York Bar No. 5103577
                                                         1701 W. Bus. Highway 83, Suite 600
                                                         McAllen, TX 78501
                                                         Telephone: 956-992-9380
                                                         Facsimile: (956) 618-8016
                                                         E-mail: alexander.dergarabedian@usdoj.gov
                                                         Attorney in Charge for Plaintiff


                                                         s/ J. Parker Gochenour_____________
                                                         J. PARKER GOCHENOUR
                                                         Assistant United States Attorney
                                                         Southern District of Texas No. 3620167
                                                         Virginia Bar No. 90069
                                                         11204 McPherson Road, Suite 100A
                                                         Laredo, Texas 78045
                                                         Telephone: (956) 586-8758
                                                         Facsimile: (956) 618-8016
                                                         E-mail: James.Gochenour@usdoj.gov
                                                         Attorney for the United States of
                                                         America




                                            Page 3 of 4
                    Joint Stipulation Of Dismissal And Agreement To Disburse
                             Funds Under Fed. R. Civ. P. 71.1(I)(1)(B)
      Case 7:20-cv-00026 Document 38 Filed on 05/19/21 in TXSD Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I, Alexander N. DerGarabedian, Assistant United States Attorney for the Southern District
of Texas, I mailed a true and correct copy of the foregoing document to the parties in this case by
first-class U.S. mail, postage prepaid, on May 19, 2021.

                                               By:      s/ Alexander N. DerGarabedian__________
                                                        ALEXANDER N. DERGARABEDIAN
                                                        Assistant United States Attorney




                                                Page 4 of 4
                        Joint Stipulation Of Dismissal And Agreement To Disburse
                                 Funds Under Fed. R. Civ. P. 71.1(I)(1)(B)
